DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8, 21 and 22 are pending in the application.  Claims 9-20 are cancelled.
This application is in condition for allowance except for the presence of claims 12 and 13, directed to a species of invention non-elected without traverse.  Accordingly, as indicated, claims 12 and 13 have been cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/029616, filed 04/26/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/490377, filed 04/26/2017.
Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from U.S. Patent Application No. 16/608,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 12 and 13 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treatment to improve memory and/or cognition comprising administration of a therapeutically effective amount of the T-type calcium channel antagonist MK-8998 is novel and unobvious over the prior art.  The closet prior art is KOLLER (WO 2012/094615 A2; cited by Applicants) in view of YANG (WO 2007/120729 A2; cited by Applicants), SIEGRIST (Journal of Medicinal Chemistry 2016 59:10661-10675; cited by Applicants) and EGAN (Human Psychopharmacology 2013 28(2):124-133; cited previously).   Applicants have persuasively argued (See REMARKS of 09/08/2021) that a person of ordinary skill in the art at the time the application was effectively filed would not have found it obvious to combine the teachings of Koller regarding administration of a T-type calcium channel antagonist in treatment of memory and cognition in Alzheimer’s disease, the teachings of Yang regarding novel pyridyl amides in treatment of neurological disorders, including Alzheimer’s disease, the teachings of Siegrist regarding the superior properties of the instantly-recited treating compound, including the ability of crossing the blood-brain barrier and of blocking the Cav3.1, 3.2 and 3.3 channels at low nanomolar concentrations, in view of Egan, which has demonstrated that MK-8998 is well-tolerated in human patients.   Applicants persuasively argue that Yang provides no guidance as to selection of any particular compound for treatment of a particular disorder and that Siegrist, which discloses that MK-8998 was ineffective but safe in a phase II clinical trial for treatment of acute psychosis in patients with schizophrenia, do not reasonably teach, suggest, or provide motivation, when combined with Koller and Egan, for use of MK-8998 in a treatment to improve memory and/or cognition in a patient in need thereof.  Therefore, the rejections made under 35 U.S.C. 103 have been withdrawn in favor of allowability of the remaining claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8, 21 and 22, renumbered 1-10 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625